Title: From Alexander Hamilton to John Adlum, 24 June 1799
From: Hamilton, Alexander
To: Adlum, John


          
            Sir,
            New York June 24th. 1799
          
          Not having recd. an acknowledgemt. of my letter to you of the 8th. inst. I send you a copy—
          You will please to direct Lt. Gibson of the Corps of Artillerists to repair to Fort Mifflin and take the orders of the Commanding Officer there till he shall be directed to join his Company.
          You will likewise detach the Artificers of Capt. Elliott’s Company to the same place
          With great consideration I am Sir, Yr. obedt. Servt. 
          Major Adlum or other Commanding Officer at Reading
        